On Motion for Rehearing.
Appellees S. T. Doughtie and C. F. Hoffman object to the consideration of appellant's motion for rehearing because of its being filed after the time for filing motions for rehearing as fixed by statute had lapsed. Unless appellant gives sufficient facts for this court to determine whether or not appellant had good cause for such delay, we will have to sustain such objection. In his motion appellant contends that the trial court erred in failing to submit a special issue to the jury on whether there had been a recognition of his title by appellees or any of them, in the absence of his request therefor. If appellant makes such showing as will authorize the consideration of his motion, we will refuse it because the trial court's failure to submit such unrequested issue was not error. R.S. art. 2190, as amended in 1931, Vernon's Ann.Civ.St. art. 2190; Moore v. Pierson, 100 Tex. 113, 94 S.W. 1132; Gulf Ry. Co. v. Conley, 113 Tex. 472, 260 S.W. 561, 32 A.L.R. 1183.
Motion for rehearing refused.
PLEASANTS, C. J., absent.